N-SAR Item #77.C. Matters submitted to a vote of security holders. A special meeting of the shareholders of the Fund was held on August 24, 2012 and the following matters were approved by the shareholders.The results of the shareholder votes were as follows: For Against Withheld 1) To approve the new investment advisory agreement between the Company, on behalf of the Fund, and PTC; 8,833,740  34,722  44,946  2) To elect four directors to the Board of Directors: Thomas N. Tuttle, Jr. (interested) — John F. Hensler (independent) — Douglas C. Malmquist (independent) — Robert H. Manegold (independent) — 3A) To approve the reclassification of the fundamental investment limitation related to selling short and buying on margin as a non-fundamental investment limitation; 8,755,279  43,576  3B) To approve the reclassification of the fundamental investment limitation related to pledging assets as a non- fundamental investment limitation; 8,749,213  41,957  4A) To approve modifying the fundamental investment limitation related to issuing senior securities and borrowing money; 8,749,066  43,598  4B) To approve modifying the fundamental investment limitation related to loans; 8,747,848  39,432  4C) To approve modifying the fundamental investment limitation related to investing in real estate; 8,773,371  92,297  47,738  4D) To approve modifying the fundamental investment limitation related to investing in commodities; 8,765,738  41,737  5A) To approve eliminating the fundamental investment limitation related to the ownership of related party securities; 5B) To approve eliminating the fundamental investment limitation related to the acquisition of securities also owned by certain related persons; 5C) To approve eliminating the fundamental investment limitation related to oil, gas and other mineral leases; and 81,066  6) To approve an amendment to the articles of incorporation of the Company to revise article III, the Company’s purpose, to provide more flexibility. 98,745
